DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is no longer objected to.

Claim Interpretation
The limitation “organic node” in Claim 15 is being interpreted as a node that “is optimized for design load conditions” and has a portion that can deform as claimed, due to the lack of further definition of the term “organic”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: assembly adjustment member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to assembly adjustment member:
(A) the limitation uses the generic term “member”
(B) the assembly adjustment member does not perform a function
The limitation “is configured to allow relative movement” is not interpreted as a function. Thus, prong (B) is failed and the limitation will not be interpreted under 35 U.S.C. 112(f)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-10, 13-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CZINGER (US 20160016229 A1).
As to claim 1, CZINGER teaches a method of assembly comprising: locating a node relative to an adjoining component (Figure 1 shows the framework for a vehicle that has numerous nodes (102) and adjoining components (101a-c) located near one another.  ¶0038 teaches the planning stage for the nodes consists of using a design model to form the joints.  ¶0039 teaches the design model can be generated in a structural design program.  The limitations regarding modeling and designing are interpreted as providing an inherent teaching of placing a node next to an adjoining component (in this case a tube) during designing the framework of Figure 1.) ; measuring at least one geometrical feature of the node or the adjoining component (¶0039 teaches the dimensions of the tubes is determined in the design phase. The nodes of the invention are made in accordance with design considerations (stresses, tube angles, etc.) so it is interpreted that they are inherently measured by the design software.); 3D printing an assembly adjustment member based on the measuring, the assembly adjustment member being separate from the node (¶0057-0059 and Figures 9a-9d teach the printing of centering features (901-904) in a separate process from the printing of the node. ¶0058 teaches the features are printed on the protrusion during forming OR after the protrusion is formed. ¶0065 teaches that the centering features may be used to create a force fit connection between the tube and protrusion, which is interpreted as the centering features being designed/printed based on the dimensions of the node and tube.); and placing the assembly adjustment member proximate at least one of the node or the adjoining component (Figures 9a-9d and then Figure 6 show the assembly adjustment member (centering features (901-904)) are printed onto the node, then placed proximate an adjoining component (the tubes in Figure 6) during assembly of the joint.), wherein the assembly adjustment member is configured to allow relative movement between the node and the adjoining component for subsequent processing operations. (Figures 9a-9d and ¶0057 teach the assembly adjustment members center the tube on the joint protrusion during assembly.  These features allow relative movement during the fit up of the tubes to the node, until adhesive is added to secure the joint (See Figure 11 and ¶0070).)

As to claim 2, CZINGER teaches the method according to claim 1, wherein the 3D printing is performed in-situ with the method of assembling. (¶0050 teaches the 3-D printer can be used on a site where the vehicle is being built.  This is interpreted as the printing occurring on site of the assembly.)

As to claim 4, CZINGER teaches the method according to claim 3, wherein the assembly adjustment member is selected from a library of standard assembly adjustment members. (Figures 9a-9d teach that the assembly adjustment member (centering feature) is selected from a library of designs (901-904).)

As to claim 5, CZINGER teaches the method according to claim 1, wherein the assembly adjustment member is disposed between the node and the adjoining component. (Figure 9 teaches the assembly adjustment member (centering feature) is on the outside of the acceptor port of the node.  Figures 6 and 11 show adjoining components (tubes) that connect to the node by being placed over the acceptor port, placing the centering features between the acceptor port of the node and the tube.)

As to claim 7, CZINGER teaches the method according to claim 1, wherein at least one of the node and the adjoining component are formed by a 3D printing process. (¶0035 teaches that the nodes are 3D printed.)

As to claim 8, CZINGER teaches the method according to claim 1, wherein the adjoining component defines an insert that is disposed at least partially within a hollow space of the node. (Figure 11 shows the tube (adjoining component) is inserted into a hollow area inside the outer lip of the node, between the protrusion and the node lip.)

As to claim 9, CZINGER teaches the method according to claim 8, wherein the hollow space of the node is at least partially filled with an adhesive after the subsequent processing operations. (Figure 11 and ¶0070 teach that there is an annular pathway between the protrusion and the tube, which includes a hollow region in between the node and the tube.  ¶0070 states that this area is filled with adhesive.  “Filled” is being interpreted as an adjective, such that the area will be filled (or full) of adhesive after the subsequent operation of injecting the adhesive.)

As to claim 10, CZINGER teaches the method according to claim 9, wherein the adhesive is injected into the hollow space of the node through an injection port. (Figure 11 shows an injection port (1101) where the adhesive is configured to be injected.  ¶0070 teaches that the adhesive passes through the fluid pathway (1102).)

As to claim 13, CZINGER teaches the method according to claim 1, wherein the subsequent processing operations are selected from the group consisting of an electrophoretic coating (E-Coat) process, paint, and surface coating processes. (¶0070 teaches that adhesive is injected into an annular region shown in Figure 11.  This region is between the tube and protrusion as described in ¶0069.  This is interpreted as a surface coating step, as the surface of the tube is being coated with an adhesive.)

As to claim 14, CZINGER teaches the method according to claim 1, wherein a plurality of nodes and a plurality of adjoining components are measured, and the 3D printed assembly adjustment members are paired with closest mating geometries of nodes and adjoining components (Figure 1 shows the framework for a vehicle that has numerous nodes (102) and members (101a-c).  ¶0038 teaches the planning stage for the nodes consists of using a design model to form the joints.  ¶0039 teaches the design model can be generated in a structural design program.  The limitations regarding modeling and designing are interpreted measurements of each individual joint such that nodes are created to mate with the geometry of the joint.  The 3-D printing adjustment members are printed/designed with the nodes.), wherein the assembly adjustment member is configured to allow relative movement between the node and the adjoining component for subsequent processing operations. (Figures 9a-9d and ¶0057 teach the assembly adjustment members are centering features that center the tube on the joint protrusion during assembly.  These features allow relative movement during the fit up of the tubes to the node, until adhesive is added to secure the joint (See Figure 11 and ¶0070).)

As to claim 15, CZINGER teaches the method according to claim 1, wherein the node is an organic node that is optimized for design load conditions and is formed by a 3D printing process (¶0047 teaches the load/stresses at each joint are determined during the node design process.), the node defining at least one receiving portion and an outer geometry that is configured elastically, and up to plastically, deform for fit-up of the node to the adjoining component. (This limitation is being interpreted as being an alternative, where the node can have either a receiving portion or outer geometry that is configured to deform. Figures 5 and 9a-d teach the nodes have receiving portions that have the centering feature or assembly adjustment member (901-904) printed thereon. ¶0065 teaches the centering portions can deform during fit up.)

As to claim 19, CZINGER teaches a method of assembly comprising: fabricating a node  (¶0035 teaches that the nodes are 3D printed.); locating the node relative to an adjoining component (Figure 1 shows the framework for a vehicle that has numerous nodes (102) and adjoining components (101a-c) located near one another.  ¶0038 teaches the planning stage for the nodes consists of using a design model to form the joints.  ¶0039 teaches the design model can be generated in a structural design program.  The limitations regarding modeling and designing are interpreted as providing an inherent teaching of placing a node next to an adjoining component (in this case a tube) during designing the framework of Figure 1.); measuring at least one geometrical feature of the node or the adjoining component (¶0039 teaches the dimensions of the tubes is determined in the design phase. The nodes of the invention are made in accordance with design considerations (stresses, tube angles, etc.) so it is interpreted that they are inherently measured by the design software.); selecting an assembly adjustment member from a library of standard assembly adjustment members based on the measuring (Figures 9a-9d teach that the assembly adjustment member (centering feature) is selected from a library of designs (901-904). ¶0065 teaches that the centering features may be used to create a force fit connection between the tube and protrusion, which is interpreted as the centering features being designed/printed based on the dimensions of the node and tube.); 3D printing the assembly adjustment member, the assembly adjustment member being separate from the node (¶0057-0059 and Figures 9a-9d teach the printing of centering features (901-904) in a separate process from the printing of the node. ¶0058 teaches the features are printed on the protrusion during forming OR after the protrusion is formed.); and placing the assembly adjustment member proximate at least one of the node or the adjoining component (Figures 9a-9d and then Figure 6 show the assembly adjustment member (centering features (901-904)) are printed onto the node, then placed proximate an adjoining component (the tubes in Figure 6) during assembly of the joint.), wherein the assembly adjustment member is configured to allow relative movement between the node and the adjoining component for subsequent processing operations. (Figures 9a-9d and ¶0057 teach the assembly adjustment members center the tube on the joint protrusion during assembly.  These features allow relative movement during the fit up of the tubes to the node, until adhesive is added to secure the joint (See Figure 11 and ¶0070).)

As to claim 20, CZINGER teaches the method according to claim 1, wherein the 3D printing is performed in-situ with the method of assembling. (¶0050 teaches the 3-D printer can be used on a site where the vehicle is being built.  This is interpreted as the printing occurring on site of the assembly.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HIJMANS (US 20160251093 A1) in view of DEANE (US 20150165684 A1).
As to claim 1, HIJMANS teaches a method of assembly comprising: locating a node relative to an adjoining component (Figure 11 teaches a node (not labeled) that is placed near an adjoining component (1110).), providing an assembly adjustment member and placing the assembly adjustment member proximate at least one of the node or the adjoining component (Figure 11 shows two embodiments of assembly adjustment members (1129) that are placed near the node.), wherein the assembly adjustment member is configured to allow relative movement between the node and the adjoining component for subsequent processing operations. (Figure 11 shows the assembly adjustment member (1129) is placed in the node, then the adjoining component is slid over it to attach to the node.  ¶0059-0060 teach that adhesive is subsequently inserted into the gap.)
HIJMANS does not explicitly disclose measuring at least one geometrical feature of the node or the adjoining component and 3D printing an assembly adjustment member based on the measuring. HIJMANS does disclose that the dimensions (D) of the assembly adjustment member (insert, 1129) are selected based on the dimensions of the node (since it needs to interact with the internal surface of the node) and the dimensions of the strut element. (since the diameter (D) is selected such that the outer edge surface engages with an internal mating surface of a strut element, ¶0059))
However, DEANE teaches measuring at least one geometrical feature of the node or the adjoining component and 3D printing an assembly adjustment member based on the measuring. (¶0022 teaches the use of a system (100) for providing a joint to couple two or more objects, such as pipes or truss elements.  This system has a data acquisition device that collects joint parameter data relating to pipes and the gap between.  ¶0020 teaches this data is used to generate components for the joint using a 3d printer.)
One of ordinary skill in the art would have been motivated to apply the known measurement and 3-D printing technique of DEANE to the insert production method of HIJMANS in order to produce the insert in an automated and precise manner (due to the automatic 3D printing) to the exact design specifications (due to the measuring system in DEANE) using a flexible technique that allows for custom fittings to be made based on the dimensions of the joint.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known measurement and 3-D printing technique of DEANE to the insert production method of HIJMANS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, HIJMANS in view of DEANE teaches the method according to claim 1, wherein the 3D printing is performed in-situ with the method of assembling. (DEANE, ¶0047 teaches that the printer may be located on site, such that the joint is interpreted as being printed during the assembly process (which includes the scanning/measuring, then printing, then assembling.)

As to claim 3, HIJMANS in view of DEANE teaches the method according to claim 1, wherein the 3D printing is performed offline and the assembly adjustment member is prefabricated. (DEANE ¶0047 teaches that the printing can occur at a remote location (away from the worksite), which is interpreted as offline.  This printing prefabricates the joint in that it is fabricated, sent to the worksite, then the assembling can take place.)

As to claim 4, HIJMANS in view of DEANE teaches the 3-D printing of a joint component during a design process that includes selecting from a library of standard joint components. (DEANE ¶0025-0026 teach the selection of a suitable joint from a database (catalog) that includes a plurality of designs, which are sent to the 3-D printer.)

As to claim 19, HIJMANS teaches a method of assembly comprising: fabricating a node; locating the node relative to an adjoining component (Figure 11 teaches a node (¶0009 teaches the use of additive manufacturing for the nodes) that is placed near an adjoining component (1110).); measuring at least one geometrical feature of the node or the adjoining component (¶0059 teaches the seal plug (1129) is sized according to the internal mating surface of the strut (adjoining component) and Figure 11 shows the seal plug interacts with the internal surface of the node, such that these dimensions are measured when determining which seal plug to use.); the assembly adjustment member being separate from the node (Figure 11 teaches the seal plug (1129), interpreted as the assembly adjustment member, is separate from the node.); and placing the assembly adjustment member proximate at least one of the node or the adjoining component (Figure 11 teaches the strut (adjoining component) and node are placed near the seal plug (1129).), wherein the assembly adjustment member is configured to allow relative movement between the node and the adjoining component for subsequent processing operations. (Figure 11 shows the assembly adjustment member (1129) is placed in the node, then the adjoining component is slid over it to attach to the node.  ¶0059-0060 teach that adhesive is subsequently inserted into the gap.)
HIJMANS does not disclose selecting from a library of standard joint components  based on the measuring; 3D printing the assembly adjustment member.
However, DEANE teaches selecting from a library of standard joint components (¶0025-0026 teach the selection of a suitable joint from a database (catalog) that includes a plurality of designs, which are sent to the 3-D printer.) based on the measuring; 3D printing the assembly adjustment member. (¶0022 teaches the use of a system (100) for providing a joint to couple two or more objects, such as pipes or truss elements.  This system has a data acquisition device that collects joint parameter data relating to pipes and the gap between.  ¶0020 teaches this data is used to generate components for the joint using a 3d printer.)
One of ordinary skill in the art would have been motivated to apply the known measurement and 3-D printing technique of DEANE to the insert production method of HIJMANS in order to produce the insert in an automated and precise manner (due to the automatic 3D printing) to the exact design specifications (due to the measuring system in DEANE) using a flexible technique that allows for custom fittings to be made based on the dimensions of the joint.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known measurement and 3-D printing technique of DEANE to the insert production method of HIJMANS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CZINGER, as applied in claim 8, further in view of JUETTNER (DE-102010055444-A1).
As to claim 8, CZINGER teaches the method according to claim 8, where the joint undergoes subsequent processing operations.
 CZINGER does not explicitly disclose further comprising mechanically securing the adjoining component within the node after the subsequent processing operations.
However, JUETTNER teaches mechanically securing the adjoining component within the node after the subsequent processing operations. (¶0001 teaches the invention pertains to a connection node structure for a vehicle.  ¶0034 states that after adhesives and painting (interpreted as the analogous processing operations) further permanent connection methods, or positive locking joining methods) such as clinching can also be provided.  This disclosure is interpreted as the painting and adhesive application further improved upon by a mechanical joining, such as clinching.)
One of ordinary skill would have been motivated to apply the known adhesives, painting, and subsequent clinching of JUETTNER to the adhesive joining method of CZINGER to deform the tube of CZINGER onto the centering portions of CZINGER (See Figures 9a-d) after fit-up to form a positive locking connection in combination with the adhesive.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known adhesives, painting, and subsequent clinching of JUETTNER to the adhesive joining method of CZINGER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CZINGER, as applied in claim 1, further in view of CZINGER '929 (US 10960929).
As to claim 12, CZINGER teaches the method according to claim 1, wherein the node further comprises an outer geometry. (Figure 11 shows the node has an outer lip geometry where the tube is inserted.)
CZINGER does not disclose that the node comprises a tapered outer geometry configured to provide additional relative movement between the node and the adjoining component.
However, CZINGER ‘929 teaches a node that comprises a tapered outer geometry configured to provide additional relative movement between the node and the adjoining component. (Figure 17A shows a taper to the outer section of the node lip.  The portion of the figure where 1701, 1703, and 1705 are labeled show a node structure where the outer lip (where the tube of CZINGER would be inserted) tapers down to a narrower diameter.  Before the taper, there is an increase in spacing between the protrusion and the lip where more movement is possible between the node and the tube, instead of being a form fit.)
One of ordinary skill would have been motivated to combine the tapered shape of CZINGER ‘929 to the node of CZINGER in order to provide a socket for the tube of CZINGER that allows for more adhesive to be placed around the end of the tube (due to the wider spacing between the lip and protrusion in CZINGER ‘929) while having a tapered section that seals against the surface of the tube when inserted.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to  combine the tapered shape of CZINGER ‘929 to the node of CZINGER because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
Examiner’s best found prior art does not teach or obviate the limitations of dependent claim 6 or independent claim 16.  While references disclosed the method of 3D printing an “assembly adjustment member” (See CZINGER (US 20160016229), DEANE (US 20150165684), BUCKLEY (GB 2559181 A)), none of the references taught the additional method steps of claim 6 or 16, where the node includes a tooling feature, and the assembly adjustment member is printed onto a component blank.  Additionally, the 3-D printing methods of the closest prior art do not lend themselves to be modified to meet the claim limitations of Claim 6 or 16.
Response to Arguments
Applicant’s arguments, see remarks, filed 07 June 2022, with respect to the rejection of Claim 1 under 35 U.S.C. using BUCKLEY have been fully considered and are persuasive.  The rejection (using BUCKLEY) of Claim 1 has been withdrawn.
Applicant’s amendment, and accompanying remarks, to Claim 1 have overcome the BUCKLEY reference.

Applicant’s arguments, see remarks, filed 07 June 2022, with respect to the rejection of Claim 1 under 35 U.S.C. using CZINGER (relying on item 502 as the assembly adjustment member) have been fully considered and are persuasive.  The rejection (using CZINGER) of Claim 1 has been withdrawn.
  The remarks state that the ports (502) of CZINGER, as shown in Figure 5 and described in ¶0052, are not printed separately. This is sufficient to overcome the interpretation of CZINGER relying on item 502 as the assembly adjustment member.
However, due to the amendment to Claim 1, a new interpretation of CZINGER is used in the rejection of Claim 1 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SUTTER (US 10315369) teaches a tube connection using an adhesive that is inserted though an insertion port. (See Figures 1-2) 
KNAEBEL (US 20110158741 A1) teaches a tube connection using an adhesive that is inserted though an insertion port. (See Figures 1-2) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
aA shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                                                                                                                                                                                                                          
/Moshe Wilensky/Primary Examiner, Art Unit 3726